Name: 90/66/EEC: Commission Decision of 7 February 1990 approving the draft measures presented by Ireland for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  processed agricultural produce;  farming systems;  Europe;  agricultural structures and production
 Date Published: 1990-02-17

 Avis juridique important|31990D006690/66/EEC: Commission Decision of 7 February 1990 approving the draft measures presented by Ireland for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic) Official Journal L 043 , 17/02/1990 P. 0036 - 0036*****COMMISSION DECISION of 7 February 1990 approving the draft measures presented by Ireland for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic) (90/66/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 3880/89 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provision stipulates that Member States are to notify to the Commission their draft national measures for the implementation of the said Article 3b and that these must first be approved by the Commission; Whereas the draft measures notified by Ireland on 11 January 1990, as amended by telex 64 604 of 23 January 1990, should be approved, HAS ADOPTED THIS DECISION: Article 1 The national measures for implementation in Ireland of Article 3b of Regulation (EEC) No 857/84, which provide for assignment of additional or special reference quantities to producers as mentioned in Articles 3 and 4 (1) (b) of that Regulation, to producers who are new entrants and to producers whose individual reference quantity is not more than 60 000 kilograms, are hereby approved. Article 2 This Decision is addressed to Ireland. Done at Brussels, 7 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 3.